Citation Nr: 1116125	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  10-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals of malaria.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a respiratory disorder, claimed as asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to November 1945.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2009 rating decisions of the Nashville, Tennessee, RO of the Department of Veterans Affairs (VA).  In March 2008, the RO denied service connection for asbestosis and hearing loss, and in July 2009 RO denied a compensable evaluation for the residuals of malaria.  The Veteran testified before the undersigned at a March 2011 Board hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's bilateral hearing loss and malaria claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's malaria is inactive with no current residuals.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.31, 4.88b Diagnostic Code 6304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding entitlement to an increased rating were accomplished in a March 2009 letter that was provided before the adjudication of the claim.  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA and private treatment records have been obtained and he has been provided with a VA examination in connection with the present claim.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  

As indicated the Veteran was also afforded a videoconference hearing in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ fully explained the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  The VLJ solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the in-service incurrence of his claimed disabilities and the continuity of symptoms since service.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the RO has fully complied with the Board's January 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  Hence, no further assistance to develop evidence is required.

I. Increased Rating

The Veteran seeks a higher rating for his service-connected malaria.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently assigned a noncompensable evaluation for malaria under Diagnostic Code (DC) 6304, which provides for a 100 percent evaluation for active malaria.  The accompanying note states that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If a veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, rate residuals such as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88b, DC 6304 (2010).

In this case, while the Veteran believes that he is entitled to a compensable evaluation for residuals of malaria, there is no medical evidence to support that assertion.  None of the numerous private and VA medical reports of record make any mention of malaria, other than by way of history.  Similarly, there has been no indication of required hospital treatment, cerebral symptoms, enlarged spleen, abnormal liver, or like symptoms which are shown to be related to malaria.  

The Veteran was afforded a VA examination in March 2009.  Clinical studies were negative for parasites or parasitic disease.  The examiner indicated that there was no active disease present; there also were no signs of jaundice, splenomegaly, hepatomegaly, or signs of renal damage.  At the Veteran's March 2011 hearing, he testified that since 2009 he has not had any attacks of malaria.  Since the Veteran is not shown to currently have active malaria or residual liver or spleen disorder associated with his malaria, the criteria for a compensable rating for malaria have not been met at any time during the appeal period.  The Board finds that the noncompensable evaluation assigned for the Veteran's malaria accurately depicts the severity of the condition for the entirety of the rating period on appeal, and there is no basis for a higher staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  Here, the rating criteria contemplate that the Veteran's malaria is inactive and causes no chronic spleen or liver residuals.  Hence, referral for consideration of the extraschedular rating is not warranted.

Finally, the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevents him from working.  In this case, the Veteran has not claimed that his service-connected disability of malaria prevents him from working, and the evidence does not reflect the same; thus a claim for TDIU has not been raised in this decision.


ORDER

A compensable rating for residuals of malaria is denied.

REMAND

The Veteran seeks service connection for bilateral hearing loss.  He reports in-service noise exposure from serving in a field artillery unit without hearing protection.  He has testified that he first noticed his hearing had declined shortly after service and has had difficulty ever since.  He has denied post-service noise exposure.  The record thus contains competent evidence of a current disability that may be related to service; however, an examination is needed to obtain a medical opinion as to whether he has a current hearing disability for VA compensation purposes, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2010).  

The Veteran also seeks service connection for asbestosis.  He alleges that he had exposure to asbestos over an 18-month period during military service.  He reports that although his official military occupational specialty was a telephone switchboard operator, after 3 months of basic training for that specialty, he was moved to the 140th Field Artillery of the 37th Infantry Division, A Battery.  He reports that while attached to the 140th Field Artillery he was exposed to asbestos by using of asbestos gloves to remove hot shells from 105-millimeter artillery after discharge.  He alleges that the heat from the artillery shells, and the fact that the gloves were worn from extensive use, caused the asbestos fibers to be released into the air and inhaled.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(h).  Development has not been completed to determine whether the Veteran's job duties actually required him to handle asbestos.  

Included in the Veteran's service treatment records is an Enlisted Record and Report of Discharge that reflects his official military occupational specialty was telephone switchboard operator.  The Veteran alleges that he had 3 months of basic training as a switchboard operator, but later was moved the 140th Field Artillery of the 37th Infantry Division, A Battery.  This report also shows that the Veteran was a farmer prior to entering military service.  Other evidence of record shows that after military service the Veteran worked as a pipe fitter, from about 1953 to 1985.  He avers, however, that this only involved indirect exposure to asbestos as he did not actually perform pipe insulation duty, but was only present when the insulators/asbestos workers might have been applying their asbestos insulation from time to time.  

Here, treatment records show a current medical diagnosis of "CT-proven asbestos-related lung disease both with calcified pleural plaques and interstitial lung disease," lay evidence of possible exposure to asbestos in service, and evidence of possible exposure to asbestos after service- but there is insufficient evidence to determine whether a current respiratory disease is related to exposure to asbestos or otherwise related to service.  Consequently, a VA examination to obtain a medical opinion is indicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether his job duties involved working with or near asbestos.  Such development should include a search for his service personnel file utilizing all appropriate resources; and a determination regarding the extent to which his duties would have exposed him to asbestos.

2.  The RO should contact the Veteran and request that he update the list of the doctors and health care facilities that have treated him for his respiratory and hearing loss disorders.  If information is provided in sufficient detail, the RO/AMC should make arrangements to obtain all the records of the treatment afforded to the Veteran from all the sources listed by him that are not already on file.  All information obtained should be made part of the file.

3.  After the above development is completed, afford the Veteran an examination for his hearing loss.  The examiner should review the claims file, including this remand and note such review in the examination report.  The examiner should provide an opinion as to: 1) whether the Veteran has a hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and 2) whether it is at least as likely as not that such hearing loss is related to in-service noise exposure or another incident of service.  In offering this impression, the examiner must acknowledge and discuss the Veteran's competent report regarding the onset of his diminished hearing acuity.

All findings and conclusions should be set forth in a legible report.

4.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his current respiratory disorder.  All indicated tests and studies are to be performed, and a comprehensive social and occupational history is to be obtained.  The claims folder should be made available to and reviewed by the examiner.  The examiner should express an opinion regarding the likely etiology of any current respiratory disorder found on examination, and specifically, whether it is at least as likely as not related to any in-service exposure to asbestos or is otherwise related to service.  

All findings and conclusions should be set forth in a legible report.

5.  For each examination, all findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination reports.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


